       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 1 of 18




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

TIFFANY L.,

                           Plaintiff,

v.                                                     1:20-CV-0677
                                                       (WBC)
COMMISSIONER OF SOCIAL SECURITY,

                      Defendant.
____________________________________________

APPEARANCES:                                           OF COUNSEL:

LAW OFFICES OF KENNETH HILLER, PLLC                    KENNETH HILLER, ESQ.
 Counsel for Plaintiff                                 KELLY LAGA-SCIANDRA, ESQ.
6000 North Bailey Ave, Ste. 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                            NAHID SOROOSHYARI, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II
 Counsel for Defendant
26 Federal Plaza – Room 3904
New York, NY 10278

William B. Mitchell Carter, U.S. Magistrate Judge,

                       MEMORANDUM-DECISION and ORDER

      The parties consented, in accordance with a Standing Order, to proceed before

the undersigned. (Dkt. No. 18.) The court has jurisdiction over this matter pursuant

to 42 U.S.C. § 405(g). The matter is presently before the court on the parties’ cross-

motions for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of

Civil Procedure. For the reasons discussed below, Plaintiff's motion is denied, and the

Commissioner’s motion is granted.

I.    RELEVANT BACKGROUND
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 2 of 18




       A.     Factual Background

       Plaintiff was born in 1971. (T. 77.) She completed high school. (T. 165.)

Generally, Plaintiff’s alleged disability consists of bilateral knee surgeries, back

pain/arthritis, restless leg syndrome (“RLS”), and chronic bronchitis/asthma. (T. 68.)

Her alleged disability onset date is February 14, 2017. (T. 77.) Her past relevant work

consists of teacher assistant/nursery school attendant. (T. 17, 165.)

       B.     Procedural History

       On March 22, 2017, Plaintiff applied for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act. (T. 77.) Plaintiff’s application was initially

denied, after which she timely requested a hearing before an Administrative Law Judge

(“the ALJ”). On January 8, 2019, Plaintiff appeared before the ALJ, Stephan Ball. (T.

29-66.) On January 18, 2019, ALJ Ball issued a written decision finding Plaintiff not

disabled under the Social Security Act. (T. 7-23.) On April 6, 2020, the AC denied

Plaintiff’s request for review, rendering the ALJ’s decision the final decision of the

Commissioner. (T. 1-6.) Thereafter, Plaintiff timely sought judicial review in this Court.

       C.     The ALJ’s Decision

       Generally, in his decision, the ALJ made the following five findings of fact and

conclusions of law. (T. 12-19.) First, the ALJ found Plaintiff had not engaged in

substantial gainful activity since March 22, 2017. (T. 12.) Second, the ALJ found

Plaintiff had the severe impairments of: asthma, status post left knee total knee

replacement, degenerative joint disease of the right knee, fibromyalgia, and obesity.

(Id.) Third, the ALJ found Plaintiff did not have an impairment that meets or medically

equals one of the listed impairments located in 20 C.F.R. Part 404, Subpart P,



                                              2
         Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 3 of 18




Appendix. 1. (Id.) Fourth, the ALJ found Plaintiff had the residual functional capacity

(“RFC”) to perform: sedentary work as defined in 20 C.F.R. § 416.967(a) except:

        lifting, carrying, pushing and pulling 10 pounds occasionally and less than
        10 pounds frequently. She can stand for two hours and walk for two hours.
        [She] can climb ramps and stairs occasionally, climb ladders, ropes, or
        scaffolds occasionally, balance occasionally, stoop occasionally, kneel
        occasionally, crouch occasionally, and crawl occasionally. [She] can work
        in dust, odors, fumes and pulmonary irritants occasionally and in vibration
        occasionally. She requires a cane for ambulation.

(T. 14.) 1 Fifth, the ALJ determined Plaintiff unable to perform past relevant work;

however, there were jobs that existed in significant numbers in the national economy

Plaintiff could perform. (T. 17-19.)

II.     THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

        A.      Plaintiff’s Arguments

        Plaintiff makes two separate arguments in support of her motion for judgment on

the pleadings. First, Plaintiff argues the ALJ’s RFC was not supported by substantial

evidence. (Dkt No. 13 at 15-26.) Second, and lastly, Plaintiff argues the ALJ failed to

provide a “full and clear evaluation” of Plaintiff’s subjective complaints. (Id. at 27-30.)

Plaintiff also filed a reply in which she reiterated her original arguments. (Dkt. No. 16.)

        B.      Defendant’s Arguments

        In response, Defendant makes two arguments. First, Defendant argues the

ALJ’s decision is supported by substantial evidence. (Dkt. No. 14 at 7-21.) Second,




         1        Sedentary work involves lifting no more than 10 pounds at a time and occasionally lifting
or carrying articles like docket files, ledgers, and small tools. Although a sedentary job is defined as one
which involves sitting, a certain amount of walking and standing is often necessary in carrying out job
duties. Jobs are sedentary if walking and standing are required occasionally and other sedentary criteria
are met. 20 C.F.R. § 416.967(a).

                                                      3
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 4 of 18




and lastly, Defendant argues the ALJ reasonably assessed Plaintiff’s subjective

complaints and testimony. (Id. at 21-25.)

III.   RELEVANT LEGAL STANDARD

       A.     Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v.

Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

Commissioner’s determination will only be reversed if the correct legal standards were

not applied, or it was not supported by substantial evidence. See Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for doubt whether

the ALJ applied correct legal principles, application of the substantial evidence standard

to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano,

615 F.2d 23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,”

and has been defined as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner’s conclusion must be upheld. See Rutherford v.

Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both



                                             4
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 5 of 18




sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be

sustained “even where substantial evidence may support the plaintiff’s position and

despite that the court’s independent analysis of the evidence may differ from the

[Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In

other words, this Court must afford the Commissioner’s determination considerable

deference, and may not substitute “its own judgment for that of the [Commissioner],

even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.     Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. See 20 C.F.R. §

416.920. The Supreme Court has recognized the validity of this sequential evaluation

process. See Bowen v. Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The

five-step process is as follows:

       (1) whether the claimant is currently engaged in substantial gainful activity;
       (2) whether the claimant has a severe impairment or combination of
       impairments; (3) whether the impairment meets or equals the severity of the
       specified impairments in the Listing of Impairments; (4) based on a ‘residual
       functional capacity’ assessment, whether the claimant can perform any of
       his or her past relevant work despite the impairment; and (5) whether there
       are significant numbers of jobs in the national economy that the claimant
       can perform given the claimant's residual functional capacity, age,
       education, and work experience.

McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir. 2014).

IV.    ANALYSIS


                                             5
            Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 6 of 18




        A.      RFC Determination

        The RFC is an assessment of “the most [Plaintiff] can still do despite [her]

limitations.” 20 C.F.R. § 416.945(a)(1) 2. The ALJ is responsible for assessing Plaintiff’s

RFC based on a review of relevant medical and non-medical evidence, including any

statement about what Plaintiff can still do, provided by any medical sources. Id. §§

416.927(d), 416.945(a)(3), 416.946(c). Although the ALJ has the responsibility to

determine the RFC based on all the evidence in the record, the burden is on Plaintiff to

demonstrate functional limitations that preclude any substantial gainful activity. Id. §§

416.912(c), 416.927(e)(2), 416.945(a), 416.946(c).

                i.)     RFC Absent Specific Function-by-Function Assessments

        Plaintiff argues, “before an ALJ is permitted to fashion an RFC that indicates a

claimant will need highly specific non-exertional limitations, the ALJ must have or obtain

medical support.” (Dkt. No. 13 at 15-19.) In support of her argument, Plaintiff relies on

the holding in Cosnyka v. Colvin, 576 F. App'x 43, 45 (2d Cir. 2014). (Id.) In her reply,

Plaintiff argues, “[w]hile medical opinion is but one piece of evidence and the ALJ can

craft an RFC without medical opinion, this is tolerated in cases where the medical

records and evidence relied upon by the ALJ offers clear and detailed assessments

upon which the ALJ can rely.” (Dkt. No. 16 at 3.) As outlined herein, the ALJ, not a


        2
              On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding
the Evaluation of Medical Evidence.” 82 Fed. Reg. 5844. These final rules were effective as of March 27,
2017. Some of the new final rules state that they apply only to applications/claims filed before March 27,
2017, or only to applications/claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1527,
416.927 (explaining how an adjudicator considers medical opinions for claims filed before March 27,
2017) and 20 C.F.R. §§ 404.1520c, 416.920c (explaining how an adjudicator considers medical opinions
for claims filed on or after March 27, 2017); see also Notice of Proposed Rulemaking, 81 Fed. Reg.
62560, 62578 (Sept. 9, 2016) (summarizing proposed implementation process). Here, Plaintiff filed her
claim before March 27, 2017. Thus, the 2017 revisions apply to this case, except for those rules that
state they apply only to applications/claims filed on or after March 27, 2017.


                                                    6
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 7 of 18




medical source, is responsible for determining Plaintiff’s RFC and here the record as a

whole supports the ALJ’s RFC determination.

       First, an RFC finding “is administrative in nature, not medical, and its

determination is within the province of the ALJ, as the Commissioner's regulations make

clear.” Curry v. Comm'r Soc. Sec., No. 20-1472, -- F. App'x ---, 2021 WL 1942331, *2

n.3 (2d Cir. May 14, 2021); see 20 C.F.R. § 416.927(d)(2). The Second Circuit has held

that where, “the record contains sufficient evidence from which an ALJ can assess the

[plaintiff's] residual functional capacity, a medical source statement or formal medical

opinion is not necessarily required.” Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 8

(2d Cir. 2017) (internal quotations and citation omitted); see Matta v. Astrue, 508 F.

App'x 53, 56 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly

correspond with any of the opinions of medical sources cited in his decision, he was

entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole.”). Here, the ALJ did not draw medical

conclusions; instead, and pursuant to his statutory authority, the ALJ considered the

medical and other evidence in the record in its totality to reach an RFC determination.

Curry, 2021 WL 1942331 at *2 n.3.

       Second, an RFC determination, even one containing highly specific limitations, is

not fatally flawed merely because it was formulated absent a medical opinion or specific

limitation. Cook v. Comm’r of Soc. Sec., 818 F. App’x 108, 109-110 (2d Cir. 2020)

(“[A]lthough there was no medical opinion providing the specific restrictions reflected in

the ALJ’s RFC determination, such evidence is not required when ‘the record contains

sufficient evidence from which an ALJ can assess the [claimant's] residual functional



                                             7
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 8 of 18




capacity.’ . . . Here, the treatment notes were in line with the ALJ’s RFC

determinations.”); Corbiere v. Berryhill, 760 F. App’x 54, 56 (2d Cir. 2019) (affirming the

Commissioner’s final decision despite the lack of a medical opinion expressly

discussing plaintiff’s physical limitations and relying on plaintiff’s treatment notes to

formulate the RFC); Trepanier v. Comm’r of Soc. Sec., 752 F. App’x 75, 79 (2d Cir.

2018) (the ALJ’s RFC determination related to plaintiff’s lifting requirement, while not

directly supported by a medical opinion, was supported by an assessment from which

the ALJ could infer that Plaintiff could perform the lifting requirement); Monroe, 676 F.

App’x at 8 (2d Cir. 2017) (“Where . . . the record contains sufficient evidence from which

an ALJ can assess the [claimant's] residual functional capacity,” a medical source

statement or formal medical opinion is not necessarily required[.]”) (citing Tankisi v.

Comm'r of Soc. Sec., 521 F. App’x. 29, 34 (2d Cir. 2013); Johnson v. Colvin, 669 F.

App’x 44, 46 (2d Cir. 2016) (the ALJ properly relied on plaintiff's own testimony and a

letter from a doctor stating that plaintiff had severe functional limitations, but that he

made improvement following surgery to determine that plaintiff could perform light

work). Therefore, a medical opinion containing Plaintiff’s specific function limitations,

whether provided in a formal medical source statement or contained in medical records,

is not required for the ALJ to make an RFC determination.

       Third, Cosnyka is easily distinguishable from the case at hand. In Cosnyka, the

ALJ credited an orthopedic examiner's opinion that the plaintiff would require “regular

comfort breaks,” which the ALJ translated into a limitation that the claimant would be off-

task 10% of the workday which was equivalent to six minutes out of every hour.

Cosnyka, 576 F. App'x at 46. The Second Circuit determined remand was appropriate



                                               8
          Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 9 of 18




because nothing in the record, including the medical records and the plaintiff’s

testimony, supported the ALJ's conclusion, and indeed some evidence was “to the

contrary.” Id. Here, as outlined further below, the ALJ did not improperly translate a

medical opinion based on his own surmise. See Maryjo Y. v. Comm'r of Soc. Sec., No.

1:20-CV-0040, 2021 WL 1176018, at *7 (W.D.N.Y. Mar. 29, 2021) (distinguishing the

holding in Cosnyka where the RFC formulated by the ALJ was supported by plaintiff's

daily activities, improvement with treatment, and her own testimony).

       ii.)   RFC Determination

       Plaintiff argues the ALJ’s RFC was not supported by substantial evidence

because he relied on the “vague and stale” opinion provided by consultative examiner,

David Brauer, M.D. (Dkt. No. 13 at 15-26.) Plaintiff argues the ALJ’s RFC failed to

account for the “significant changes” due to the development of fibromyalgia and knee

surgery and “[w]ithout any logical basis for the limitations, especially regarding whether

Plaintiff was capable of performing the required amount of sitting to perform sedentary

exertion, the ALJ’s RFC is fundamentally flawed.” (Id.) For the reasons outlined below,

the ALJ’s RFC determination was proper and based on substantial evidence in the

record.

       The ALJ is obligated to formulate a plaintiff’s RFC based on the record as a

whole. Trepanier v. Comm'r of Soc. Sec. Admin., 752 F. App'x 75, 79 (2d Cir. 2018).

After considering the record as a whole, including medical opinion evidence, objective

evidence, treatment notations, and Plaintiff’s testimony, the ALJ appropriately

accounted for the physical limitations he found supported by the overall record by

limiting Plaintiff to a reduced range of sedentary work. (T. 14.)



                                             9
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 10 of 18




        In formulating Plaintiff’s RFC, the ALJ relied on the medical opinion evidence in

the record. On May 8, 2017, Dr. Brauer examined Plaintiff, reviewed x-rays, performed

a pulmonary function test, and provided a medical source statement. (T. 249-257.) Dr.

Brauer opined Plaintiff had a “mild limitation” in her ability to “sit for long periods of time

due to chronic knee pain.” (T. 252.) He opined Plaintiff had “moderate limitation” in her

ability to “stand for long periods of time, walk for long distances, or climb stairs

repetitively due to knee pain.” (Id.) The doctor further opined Plaintiff had a “mild to

moderate limitation” in her ability to “push, pull, lift, or carry heavy objects due to low

back pain, per [Plaintiff’s] history.” (Id.) He opined Plaintiff had a “marked limitation” in

her ability to perform “activities that require full or repetitive squatting, kneeling, or

stooping due to low back and knee pain.” (T. 253.) Lastly, he opined Plaintiff “should

avoid dust, smoke, allergens, or other respiratory irritants due to her history of asthma.”

(Id.)

        The ALJ afforded Dr. Brauer’s opinion “significant weight.” (T. 17.) The ALJ

reasoned the opinion was supported by the doctor’s examination; however, the ALJ

noted his examination was conducted prior to her total knee replacement. (Id.) As

outlined below, Dr. Brauer’s opined limitations were neither too vague nor stale, and

overall supported the ALJ’s RFC determination for a reduced range of sedentary work.

        In general, “medical source opinions that are conclusory, stale, and based on an

incomplete medical record may not be substantial evidence to support an ALJ finding.”

Camille v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015), aff'd, 652 F. App'x 25 (2d

Cir. 2016). A medical opinion may be stale if it does not account for a plaintiff’s

deteriorating condition. See Carney v. Berryhill, No. 16-CV-269, 2017 WL 2021529, at



                                               10
       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 11 of 18




*6 (W.D.N.Y. May 12, 2017). “However, a medical opinion is not necessarily stale

simply based on its age.” Biro v. Comm'r of Soc. Sec., 335 F. Supp. 3d 464, 470

(W.D.N.Y. 2018). Overall, remand is warranted where more recent evidence in the

record “directly contradict[s] the older reports of [claimant’s] functioning on which the

ALJ relied” and the ALJ failed to analyze the more recent evidence. Blash v. Comm'r of

Soc. Sec. Admin., 813 F. App’x 642 (2d Cir. 2020). Here, subsequently submitted

evidence did not directly contradict Dr. Brauer’s opined limitations and further the ALJ

analyzed the recent evidence of Plaintiff’s knee replacement and fibromyalgia,

therefore, the doctor’s opinion was not impermissibly stale.

       Next, Plaintiff asserts Dr. Brauer’s assessment of “mild” limitations in her ability to

sit “clearly denoted an impact and limitations on Plaintiff’s ability to sit.” (Dkt. No. 13 at

17.) The use of the term “mild” is not impermissibly vague, nor does it prevent Plaintiff

from performing sedentary work. Indeed, the Second Circuit has upheld RFCs where

the ALJ relied on opinions making use of similar phrases. See, e.g., Cook v. Comm’r of

Soc. Sec., 818 F. App’x 108, 109 (2d Cir. 2020) (upholding a sedentary RFC based on

a consultative examination opinion of “moderate limitation for kneeling and squatting”);

White v. Berryhill, 753 F. App’x 80, 82 (2d Cir. 2019) (upholding a light RFC based on

an opinion that the claimant had “moderate limitations” in standing, sitting, and

performing other activities); Lewis v. Colvin, 548 F. App’x 675, 677 (2d Cir. 2013) (“As a

preliminary matter, the ALJ’s determination that Lewis could perform ‘light work’ is

supported by Dr. Datta’s assessment of “mild limitations for prolonged sitting, standing,

and walking.”).




                                              11
       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 12 of 18




      Moreover, the use of such terms in an opinion does not render them

impermissibly vague where the “examiner conducts a thorough examination and

explains the basis for the opinion.” Poole v. Comm’r of Soc. Sec., No. 1:18-CV-0267,

2020 WL 4805735, at *5 (W.D.N.Y. Aug. 18, 2020) (quotation marks and citations

omitted); see Mancuso v. Colvin, No. 12-CV-642, 2013 WL 3324006, at *4 (W.D.N.Y.

July 1, 2013) (rejecting the argument that the “mere use of the phrase ‘moderate

limitations’” rendered a consultative examiner’s opinion vague or non-substantial where

the opinion was supported by “medical tests and observations”). Therefore, the use of

the term “mild” is not too vague to support the ALJ’s determination, nor does the term

preclude sedentary work.

      Although Dr. Brauer conducted his examination and provided an opinion prior to

the additional diagnosis of fibromyalgia and Plaintiff’s knee surgery, the ALJ discussed

these impairments in her decision and there is no evidence in the record directly

contradicting the limitations provided by the doctor. Blash, 813 F. App’x at 642.

Regarding Plaintiff’s knee surgery, the ALJ specifically noted the surgery was performed

after Dr. Brauer provided his opinion. (T. 17.) The ALJ discussed evidence that Plaintiff

was doing well in physical therapy post-surgery, and her range of motion and gait were

improving. (T. 16.) The ALJ further relied on evidence that pain medication controlled

her pain well and she could bear weight with the assistance of a cane. (Id.) Of note,

Plaintiff’s knee surgery was conducted on November 9, 2018, only two months prior to

her January 2019 hearing. (T. 461.) Any limitations noted by providers following

Plaintiff’s November 2018 surgery were acute in nature and considered by the ALJ.




                                           12
       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 13 of 18




       The ALJ further considered evidence in the record concerning Plaintiff’s

fibromyalgia. (T. 16.) The ALJ considered Plaintiff’s statements to providers of body

aches. (Id.) The ALJ further considered Plaintiff’s statements to providers that

medication helped decrease her pain. (Id.) Plaintiff’s provider observed 18 positive

tender points, no joint swelling, and intact range of motion. (T. 552.) The provider

noted “strong suspicion of fibromyalgia but due to her nonspecific joint pain and

myalgias” he wanted additional lab work done. (T. 552.) At a follow up appointment in

June 2018, the provider noted Plaintiff’s lab work was “normal” and diagnosed her with

fibromyalgia. (T. 549.) Plaintiff was prescribed medication (T. 549); however, she did

not take it (T. 547). Plaintiff did start medication eventually and reported to her provider

in August 2018 that she “noticed a huge difference,” her body pain “decreased,” and

she felt “less anxious and irritable.” (T. 542.) In sum, Dr. Brauer’s opinion was not

impermissibly vague or stale, his assessment was supported by his examination and

the evidence submitted after Dr. Brauer’s examination did not directly contradict his

assessment and the ALJ discussed the subsequently submitted evidence.

       Plaintiff further argues, due to her knee surgery and fibromyalgia, the ALJ should

have recontacted a treating provider, obtained medical expert testimony, or ordered a

new consultative examination. (Dkt. No. 13 at 18-19.) Plaintiff’s argument is without

merit. An ALJ does not need to develop the record or seek further opinion evidence

when evidence in the record is “adequate for [the ALJ] to make a determination as to

disability.” Janes v. Berryhill, 710 F. App’x 33, 34 (2d Cir. 2018) (citing Perez, 77 F.3d at

48). Here, the record was complete and the ALJ had sufficient information to formulate

an RFC.



                                             13
       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 14 of 18




      In addition to Dr. Brauer’s opinion, the record contained the opinion of a non-

examining State agency medical consultant, Dr. Feldman. Dr. Feldman opined Plaintiff

could perform medium work. (T. 72-73.) The ALJ afforded the doctor’s opinion “some

weight,” reasoning it was provided prior to Plaintiff’s knee replacement surgery and her

need for a cane. (T. 17.) Objective evidence further supported the ALJ’s RFC

determination. The ALJ considered evidence in the record of Plaintiff’s bilateral knee

pain. (T. 15-16.) The ALJ considered objective observations of limited range of motion,

pain with movement, crepitus and effusion. (T. 15-16.) The ALJ further considered

Plaintiff’s use of a cane for ambulation. (Id.) The ALJ discussed Plaintiff’s treatment

including surgeries. (T. 16.) The ALJ considered evidence of treatment for

fibromyalgia, asthma, and obesity as a contributing factor. (T. 16-17.)

      Ultimately, it is Plaintiff's burden to prove a more restrictive RFC than the RFC

assessed by the ALJ. See Smith v. Berryhill, 740 F. App'x 721, 726 (2d Cir. 2018). The

ALJ reasonably concluded that Plaintiff failed to meet her burden in this case. In

formulating the RFC assessment, the ALJ considered the objective medical evidence,

treatment history, allegations, and the opinions of non-treating physicians. As such, the

RFC assessment in this case is consistent with the record as a whole and is supported

by substantial evidence.

      B.     Plaintiff’s Subjective Complaints

      Plaintiff argues the ALJ erred in her evaluation of Plaintiff’s subjective complaints

because she failed to provide or explain the basis for finding her complaints not

supported by the objective medical evidence and offered no “specific references or

evidence to support” his determination. (Dkt. No. 13 at 27-30.)



                                            14
        Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 15 of 18




       The ALJ must employ a two-step analysis to evaluate the claimant's reported

symptoms. See 20 C.F.R. § 416.929. First, the ALJ must determine whether, based on

the objective medical evidence, a plaintiff’s medical impairments “could reasonably be

expected to produce the pain or other symptoms alleged. Id. § 416.929(a). Second, if

the medical evidence establishes the existence of such impairments, the ALJ must

evaluate the intensity, persistence, and limiting effects of those symptoms to determine

the extent to which the symptoms limit the claimant's ability to do work. See id.

       At this second step, the ALJ must consider: (1) the plaintiff’s daily activities; (2)

the location, duration, frequency, and intensity of the plaintiff’s pain or other symptoms;

(3) precipitating and aggravating factors; (4) the type, dosage, effectiveness, and side

effects of any medication the plaintiff takes or has taken to relieve his pain or other

symptoms; (5) other treatment the plaintiff receives or has received to relieve her pain

or other symptoms; (6) any measures that the plaintiff takes or has taken to relieve her

pain or other symptoms; and (7) any other factors concerning plaintiff’s functional

limitations and restrictions due to her pain or other symptoms. 20 C.F.R. §

416.929(c)(3)(i)-(vii).

       Here, the ALJ accurately outlined Plaintiff’s subjective complaints and testimony.

(T. 14.) The ALJ noted Plaintiff’s allegations, such as difficulty standing and sitting,

need for a cane, knee swelling, and leg tingling. (Id.) The ALJ explained the objective

evidence did not support the degree of functional limitations alleged by Plaintiff, and in

support of his determination the ALJ detailed Plaintiff’s objective treatment history,

including a review of Plaintiff’s examinations, treatment notes, and objective imaging.

(T. 15-17.)



                                              15
       Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 16 of 18




       Next, the ALJ reasonably described Plaintiff’s treatment. (T. 15-17.) The ALJ

considered, for example, Plaintiff reported improvement shortly after beginning her

fibromyalgia medication. (T. 16.) Moreover, the ALJ described Plaintiff’s need for knee

surgery, but reasonably noted Plaintiff recovered well. (Id.) Indeed, during physical

therapy following her surgery, Plaintiff reported she was doing well and had improved

range of motion and an improved gait with use of a cane. (T. 643, 646, 653.) Plaintiff

reported similar findings to a provider in December 2018. (T. 535.) The ALJ also

reasonably described Plaintiff’s own testimony that she had improvement following

surgery. (T. 14.) Therefore, the ALJ properly assessed Plaintiff’s subjective complaints

and his determination was supported by substantial evidence.

       Although Plaintiff offers evidence in the record which she argues supports her

assertions, it is not enough for Plaintiff to merely disagree with the ALJ’s weighing of the

evidence or to argue that the evidence in the record could support her position.

Substantial evidence “means - and means only - such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019) (citing Consolidated Edison

Co. v. NLRB, 305 U.S. 197, 229, 59 S.Ct. 206, 83 L.Ed. 126 (1938)). Plaintiff must

show that no reasonable factfinder could have reached the ALJ’s conclusions based on

the evidence in record. See Brault v. Soc. Sec. Admin., Comm'r, 683 F.3d 443, 448 (2d

Cir. 2012); see also Wojciechowski v. Colvin, 967 F.Supp.2d 602, 605 (N.D.N.Y. 2013)

(Commissioner’s findings must be sustained if supported by substantial evidence even if

substantial evidence supported the plaintiff’s position); see also Jones v. Sullivan, 949

F.2d 57, 59 (2d Cir. 1991) (reviewing courts must afford the Commissioner’s



                                             16
          Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 17 of 18




determination considerable deference and cannot substitute own judgment even if it

might justifiably have reached a different result upon a de novo review).

          The ALJ has the duty to evaluate conflicts in the evidence. See 20 C.F.R. §

404.1567(c)(i); Monroe v. Comm'r of Soc. Sec., 676 F. App'x 5, 7 (2d Cir. 2017)

(“Genuine conflicts in the medical evidence are for the Commissioner to resolve.”)

(quoting Veino v. Barnhart, 312 F.3d 578, 588 (2d Cir. 2002)). Plaintiff may disagree

with the ALJ's conclusion; however, the Court must “defer to the Commissioner's

resolution of conflicting evidence” and reject the ALJ's findings “only if a reasonable

factfinder would have to conclude otherwise.” Morris v. Berryhill, 721 F. App’x 29 (2d

Cir. 2018) (internal citations and quotations omitted); Krull v. Colvin, 669 F. App'x 31 (2d

Cir. 2016) (the deferential standard of review prevents a court from reweighing

evidence). As long as substantial record evidence supports the ALJ’s determination of

the facts, the Court must defer to the ALJ’s decision. See Davila-Marrero v. Apfel, 4 F.

App'x 45, 46 (2d Cir. 2001) (citing Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990)).

As the Supreme Court stated, “whatever the meaning of ‘substantial’ in other contexts,

the threshold for such evidentiary sufficiency is not high.” Biestek, 139 S. Ct. at 1154.

ACCORDINGLY, it is

          ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 13) is

DENIED; and it is further

          ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 14)

is GRANTED; and it is further

          ORDERED that Defendant’s unfavorable determination is AFFIRMED; and it is

further



                                             17
         Case 1:20-cv-00677-WBC Document 19 Filed 07/26/21 Page 18 of 18




         ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated:         July 26, 2021




                                           18
